NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



HENRY JOHNSON,                             )
                                           )
             Appellant,                    )
                                           )
v.                                         )
                                           )   Case Nos. 2D17-2561
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 16, 2018.

Appeal from the Circuit Court for
Hillsborough County; Frances M. Perrone,
Judge.

Howard L. Dimmig, III, Public Defender, and
Alisa Smith, Assistant Public Defender,
Bartow, for Appellant.




PER CURIAM.


             Affirmed.



VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.